TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 1, 2019



                                      NO. 03-18-00456-CR


                                  The State of Texas, Appellant

                                                 v.

                                Brandon David Prince, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the suppression order signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s suppression order. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.